Citation Nr: 1419058	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-45 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen the claim of entitlement to service connection for a right ear hearing loss.

2.  Entitlement to service connection for a right ear hearing loss.

3.  Entitlement to a compensable rating for a bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1963 to June 1966 to include service in field artillery.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared and testified at a videoconference hearing in February 2012 before the undersigned.  A transcript of the hearing is contained in the record.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.

The Veteran submitted evidence subsequent to the November 2010 statement of the case, however, he waived initial RO review of this evidence.  As such, the Board may consider that evidence.

The issue of entitlement to a compensable rating for a bilateral hearing loss, previously styled entitlement to a compensable rating for a left ear hearing loss since February 5, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  VA denied the Veteran's original claim of entitlement to service connection for a right ear hearing loss in a January 2005 rating decision; he was notified of this action and apprised of his appellate rights, but did not timely appeal.

2.  The evidence received since the January 2005 rating decision is neither cumulative nor redundant of evidence previously of record, it relates to unestablished facts necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.

3.  The Veteran's right ear hearing loss is related to his active duty service.   


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the January 2005 rating decision that is sufficient to reopen the Veteran's claim of service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  A right ear hearing loss was incurred inservice.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

For claims to reopen, VA must both notify the Veteran of the evidence and information that is necessary to reopen the claim and notify the appellant of the evidence and information necessary to establish entitlement to the underlying claim for the benefit that is being sought.  38 U.S.C.A. § 5103; Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide the Veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  The record reflects that the RO sent the Veteran notice that complied with these requirements in March 2010.

VA has a limited duty to assist in claims to reopen.  This duty extends only to requesting evidence from any new source identified by the Veteran.  There is no duty to provide a VA examination with respect to the claim to reopen.  38 U.S.C.A. § 5103A.  There is no evidence that there are outstanding records from sources identified by the Veteran.  Furthermore, VA's duties to notify and assist have been fully satisfied because the claims are reopened and there is therefore no prejudice to the Veteran in proceeding to decide the issues on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, as the Board is granting the claim for service connection for a right ear hearing loss, the claim is substantiated, and there are no further VCAA duties.

New and Material Evidence

In this case, VA denied entitlement to service connection for right ear hearing loss in a January 2005 rating decision.  The Veteran was advised of his right to appeal.  The next communication regarding this claim was received in February 2010, more than one year after the January 2005 rating decision.  The January 2005 rating decision therefore is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2013).
  
When a Veteran seeks to reopen a final decision, if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.  The Board finds that the evidence submitted by the Veteran is new and material because it relates to a medical nexus between his right ear hearing loss and in-service noise exposure and raises a reasonable possibility of substantiating the Veteran's claim.  For example, in a March 2012 statement H. Percy Smith, M.D., opined that the Veteran's service in an artillery unit significantly contributed to his development of a hearing loss at an early age.  The Board therefore reopens the previously denied claim of entitlement to service connection for a right ear hearing loss.

Service Connection for Right Ear Hearing Loss

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

First, the Board finds that the June 2010 VA examination findings showed that the Veteran has impaired hearing in his right ear.  Id.  

Second, the Board finds that the Veteran experienced in-service noise exposure.  He testified at the hearing that he was exposed to noise from weapons, demolitions, and explosions.  The Veteran is competent to report his observations from service.  38 C.F.R. § 3.159(a) (2).  The Veteran's statements are credible because they are consistent with his military occupation in field artillery.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board gives weight to the Veteran's statements concerning his in-service acoustic noise exposure and finds that the weight of the evidence supports that he experienced in-service noise exposure.  Shedden, 381 F.3d at 1167.  Given the uncontradicted testimony that the appellant sold cars postservice, there is no post-service history of noise exposure on the level that is similar to service in a field artillery unit.

Third, the Board finds that the evidence shows a causal relationship between the Veteran's in-service acoustic trauma and his right ear hearing loss.  The Veteran submitted positive nexus opinions concerning bilateral hearing loss from a private audiologist, his primary care physician, and two physicians who are also his daughters.  The private audiologist found that the Veteran's bilateral hearing loss was more likely than not incurred from military noise exposure based upon the fact that the bilateral hearing loss demonstrated a pattern characteristic with acoustic trauma.  The Veteran's daughters expressed positive nexus opinions based upon both their medical expertise and their competent and credible lay observations.  The January 2004 VA examiner expressed the only negative nexus opinion and relied primarily upon the Veteran's normal right-sided hearing upon discharge.  The Board gives little weight to this opinion as it failed to address the possibility of hearing loss on a delayed or latent onset basis.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  The evidence as a whole supports a finding that the Veteran's right ear hearing loss is causally related to in-service acoustic trauma.  Service connection is therefore warranted for a right ear hearing loss.  Shedden, 381 F.3d at 1167.


ORDER

Entitlement to service connection for a right ear hearing loss is granted.


REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's now restyled claim of entitlement to an increased rating for a bilateral hearing loss with an effective date yet to be established.  Given that this new claim has yet to be first considered by the RO further development is required.  This development must include a new VA examination to assess the Veteran's current audiological symptoms as his last VA audiological examination was in June 2010.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain any medical treatment records pertaining to the Veteran's hearing loss.  All records obtained should be associated with the Veteran's claims file.  If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.

2.  Thereafter, the RO/AMC shall schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The examiner must be provided access to the claims folder, any Virtual VA file, any VBMS file and a copy of this remand.  The examination report must state that this review was accomplished.  The examiner must address the nature and extent of any functional impairment due to the appellant's hearing loss.  

3.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the appellant and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


